EXHIBIT 10.5

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of July 9, 2003 between
CASUAL MALE RETAIL GROUP, INC., a Delaware corporation with an office at 555
Turnpike Street, Canton, Massachusetts, 02021 (the “Company”), and Linda Carlo
(the “Executive”) having an address at 16 Upton Street, Boston, Massachusetts
02118.

 

WITNESSETH:

 

WHEREAS, the Company desires that Executive serve as Executive Vice President,
General Merchandise Manager of the Casual Male Division of the Company, and
Executive desires to be so employed by the Company.

 

WHEREAS, Executive and the Company desire to set forth in writing the terms and
conditions of the Executive’s employment with the Company from the date hereof.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises,
representations and covenants herein contained, the parties hereto agree as
follows:

 

1. EMPLOYMENT

 

The Company hereby employs Executive and Executive hereby accepts such
employment, subject to the terms and conditions herein set forth. Executive
shall hold the office of Executive Vice President, General Merchandise Manager
of the Casual Male Division.

 

2. TERM

 

The term of employment under this Agreement shall begin on August 4, 2003 (the
“Employment Date”) and shall continue for a period of one (1) year from that
date (the “Term”), subject to prior termination in accordance with the terms
hereof.

 

3. COMPENSATION

 

(a) As compensation for the employment services to be rendered by Executive
hereunder, the Company agrees to pay to Executive, and Executive agrees to
accept, payable in equal installments in accordance with Company practice, an
annual base salary of $290,000.

 

(b) In addition to the annual base salary, Executive may receive a bonus payable
at the time of normal distribution of bonuses for the year ending January 31,
2004 (the “Bonus”); such Bonus shall be determined in accordance with the
Company’s bonus program in effect at the time. Executive will participate in the
Company’s bonus program at a bonus incentive rate of 40% of Executive’s annual
base salary.



--------------------------------------------------------------------------------

4. OPTIONS

 

The Company shall grant to the Executive 50,000 options under the Company’s 1992
Stock Incentive Plan, which are exercisable at a purchase price per share equal
to the closing price of the Common Stock on the Employment Date (the “Grant
Date”). The options will vest pro rata over a three (3) year period commencing
on the first anniversary of the Grant Date, with one third of the total vesting
and becoming exercisable on each of the first, second and third anniversaries of
the Grant Date, subject to the terms of the Stock Option Agreement, which the
Executive must execute in connection with the grant of the options.

 

5. EXPENSES

 

The Company shall pay or reimburse Executive, in accordance with the Company’s
policies and procedures and upon presentment of suitable vouchers, for all
reasonable business and travel expenses, which may be incurred or paid by
Executive in connection with her employment hereunder. Executive shall comply
with such restrictions and shall keep such records as the Company may reasonably
deem necessary to meet the requirements of the Internal Revenue Code of 1986, as
amended from time to time, and regulations promulgated thereunder.

 

6. OTHER BENEFITS

 

(a) Executive shall be entitled to such vacations and to participate in and
receive any other benefits customarily provided by the Company to its senior
management (including any profit sharing, pension, 401 (k), short and long-term
disability insurance, major medical insurance and group life insurance plans in
accordance with the terms of such plans), all as determined from time to time by
the Compensation Committee of the Board of Directors.

 

(b) The Company will, during the term of Executive’s employment hereunder,
provide Executive with an automobile allowance in the total amount of $7,200.00
annually. Executive shall pay and be responsible for all insurance, repairs and
maintenance costs associated with operating the automobile. Executive is
responsible for her gasoline, unless the gasoline expense is reimbursable under
the Company’s policies and procedures.

 

(c) Executive will be eligible to participate in the Company’s annual
performance appraisal process on or about March of 2004. Salary adjustment will
be made based upon Executive’s job performance.

 

7. DUTIES

 

(a) Executive shall perform such duties and functions consistent with her
position as Executive Vice President, General Merchandise Manager, and/or as the
Board of Directors of the Company shall from time to time determine and
Executive shall comply in the performance of her duties with the policies of,
and be subject to the direction of, the Board of Directors.

 

2



--------------------------------------------------------------------------------

(b) At the request of President or the Board of Directors, Executive shall
serve, without further compensation, as an executive officer, corporate officer
and/or director of any subsidiary or affiliate of the Company and, in the
performance of such duties, Executive shall comply with the directives and
policies of the Board of Directors of each such subsidiary or affiliate.

 

(c) During the Term of this Agreement, Executive shall devote substantially all
of her time and attention, vacation time and absences for sickness excepted, to
the business of the Company, as necessary to fulfill her duties. Executive shall
perform the duties assigned to him with fidelity and to the best of her ability.
Notwithstanding anything herein to the contrary, and subject to the foregoing,
Executive may engage in other activities so long as such activities do not
unreasonably interfere with Executive’s performance of her duties hereunder and
do not violate Section 10 hereof.

 

(d) The principal location at which the Executive shall perform her duties
hereunder shall be at the Company’s offices in Canton, Massachusetts or at such
other location as may be designated from time to time by the Board of Directors
of the Company. Notwithstanding the foregoing, Executive shall perform such
services at such other locations as may be required for the proper performance
of her duties hereunder, and Executive recognizes that such duties may involve
travel.

 

8. TERMINATION OF EMPLOYMENT; EFFECT OF TERMINATION

 

(a) Executive’s employment hereunder may be terminated by the Company at any
time:

 

(i) upon the determination by the President or the Board of Directors that
Executive’s performance of her duties has not been fully satisfactory for any
reason which would not constitute justifiable cause (as hereinafter defined)
upon thirty (30) days’ prior written notice to Executive; or

 

(ii) upon the determination by the President or the Board of Directors that
there is justifiable cause (as hereinafter defined) for such termination upon
ten (10) days’ prior written notice to Executive.

 

(b) Executive’s employment shall terminate upon:

 

(i) the death of Executive; or

 

(ii) the “total disability” of Executive (as hereinafter defined in Subsection
(c) herein) pursuant to Subsection (h) hereof.

 

(c) For the purposes of this Agreement, the term “total disability” shall mean
Executive is physically or mentally incapacitated so as to render Executive
incapable of performing the essentials of Executive’s job, even with reasonable
accommodation, as reasonably determined by the Board of Directors of the
Company, (after examination of Executive by an independent physician reasonably
acceptable to Executive), which determination shall be final and binding.

 

3



--------------------------------------------------------------------------------

(d) For the purposes hereof, the term “justifiable cause” shall mean: any
repeated willful failure or refusal to perform any of the duties pursuant to
this Agreement where such conduct shall not have ceased within 5 days following
written warning from the Company; any breach of this Agreement by the Executive,
Executive’s conviction (which, through lapse of time or otherwise, is not
subject to appeal) of any crime or offense involving money or other property of
the Company or its subsidiaries or affiliates or which constitutes a felony in
the jurisdiction involved; Executive’s performance of any act or her failure to
act, as to which if Executive were prosecuted and convicted, a crime or offense
involving money or property of the Company or its subsidiaries or affiliates, or
a crime or offense constituting a felony in the jurisdiction involved, would
have occurred; any unauthorized disclosure by Executive to any person, firm or
corporation of any confidential information or trade secret of the Company or
any of its subsidiaries or affiliates; any attempt by Executive to secure any
personal profit in connection with the business of the Company or any of its
subsidiaries and affiliates; or the engaging by Executive in any business other
than the business of the Company and its subsidiaries and affiliates which
unreasonably interferes with the performance of her duties hereunder. Upon
termination of Executive’s employment for justifiable cause, this Agreement
shall terminate immediately and Executive shall not be entitled to any amounts
or benefits hereunder other than such portion of Executive’s annual salary and
reimbursement of expenses pursuant to Section 5 hereof as have been accrued
through the date of her termination of employment.

 

(e) Executive may terminate her employment with the Company upon ten (10) days’
prior written notice to the Company, for “Good Reason” (as defined below). For
the purpose of this paragraph, “Good Reason” shall mean: (1) the assignment to
Executive, without her express consent, of a substantial amount of duties which
are materially inconsistent with her position with the Company, or (2) a change
in Executive’s responsibilities which materially diminishes her responsibilities
with the Company when considered as a whole; or (3) a reduction by the Company
in Executive’s base salary; or (4) the Company’s requiring Executive to be
permanently based anywhere other than the Company’s office in Canton,
Massachusetts, or within fifty (50) mile of said office.

 

(f) If the Company terminates this Agreement without “justifiable cause” as
provided in Subsection 8 (a)(i) above or if Executive terminates this Agreement
for “Good Reason” as described in Subsection 8(e) above; the Company shall pay
Executive the greater of: (i) the base salary for the remainder of the Term or
(ii) an amount equal to one half of Executive’s annual base salary. However, if
Executive is employed or retained, as an employee, independent contractor,
consultant or in any other capacity or if she is offered another position by the
Company at a comparable salary (“New Employment”) during the time she receives
payment under this Subsection or Subsection 3 (b), the Company is entitled to a
credit for all sums paid or earned by Executive during this period of time or
which she could have earned had she accepted the comparable position by the
Company. The Executive must make a good faith effort to find New Employment and
mitigate the amount of money to be paid by the Company to Executive under this
Subsection or Subsection 3(b). Executive also agrees to immediately notify the
Vice President of Human Resources of the Company at 555 Turnpike Street, Canton,
Massachusetts,

 

4



--------------------------------------------------------------------------------

02021, if and when she is offered another position and/or accepts another
position. The Company will pay any amount due and owing under 8 (f)(i) or
8(f)(ii) above in accordance with the payment schedule in 3(a), until paid in
full.

 

(g) If Executive shall die during the term of her employment hereunder, this
Agreement shall terminate immediately. In such event, the estate of Executive
shall thereupon be entitled to receive such portion of Executive’s annual salary
and reimbursement of expenses pursuant to Section 5 as have been accrued through
the date of her death.

 

(h) Upon Executive’s “total disability”, the Company shall have the right to
terminate Executive’s employment. Notwithstanding any inability to perform her
duties, Executive shall be entitled to receive her base salary and reimbursement
of expenses pursuant to Section 5 as provided herein until she begins to receive
long-term disability insurance benefits under the policy provided by the Company
pursuant to Section 6 hereof. Any termination pursuant to this Subsection (g)
shall be effective on the later of (i) the date 30 days after which Executive
shall have received written notice of the Company’s election to terminate or
(ii) the date she begins to receive long-term disability insurance benefits
under the policy provided by the Company pursuant to Section 6 hereof

 

(i) Upon the resignation of Executive in any capacity, that resignation will be
deemed to be a resignation from all offices and positions that Executive holds
with respect to the Company and any of its subsidiaries and affiliates.

 

(j) Change of Control. In the event the Executive’s employment with the Company
is terminated by the Company during the Term as a result of a Change of Control
of the Company occurring during the Term then, in such event, the Company shall
pay Executive an amount as set forth in Section 8(f) above, which amount will be
subject to mitigation in accordance with Section 8(f) above. For the purposes of
the foregoing, Change of Control shall have the meaning set forth in the
Designs, Inc. 1992 Stock Incentive Plan (without regard to any subsequent
amendments thereto).

 

9. REPRESENTATION AND AGREEMENTS OF EXECUTIVE

 

(a) Executive represents and warrants that she is free to enter into this
Agreement and to perform the duties required hereunder, and that there are no
employment contracts or understandings, restrictive covenants or other
restrictions, whether written or oral, preventing the performance of her duties
hereunder.

 

(b) Executive agrees to submit to a medical examination and to cooperate and
supply such other information and documents as may be required by any insurance
company in connection with the Company’s obtaining life insurance on the life of
Executive, and any other type of insurance or fringe benefit as the Company
shall determine from time to time to obtain.

 

(c) Executive represents and warrants that she has never been convicted of a
felony and she has not been convicted or incarcerated for a misdemeanor within
the past five years, other than a first conviction for drunkenness, simple
assault, speeding, minor traffic violations, affray, or disturbance of the
peace.

 

5



--------------------------------------------------------------------------------

(d) Executive represents and warrants that she has never been a party to any
judicial or administrative proceeding that resulted in a judgement, decree, or
final order (i) enjoining him from future violations of, or prohibiting any
violations of any federal or state securities law, or (ii) finding any
violations of any federal or state securities law.

 

(e) Executive represents and warrants that she has never been accused of any
impropriety in connection with any employment;

 

Any breach of any of the above representations and warranties is “justifiable
cause” for termination under Section 8 of this Agreement.

 

10. NON-COMPETITION

 

(a) Executive agrees that during her employment by the Company and during the
one (1) year period following the termination of Executive’s employment
hereunder (the “Non-Competitive Period”), Executive shall not, directly or
indirectly, as owner, partner, joint venturer, stockholder, employee, broker,
agent, principal, trustee, corporate officer, director, licensor, or in any
capacity whatsoever, engage in, become financially interested in, be employed
by, render any consultation or business advice with respect to, or have any
connection with any business which is competitive with products or services of
the Company or any subsidiaries and affiliates, in any geographic area in the
United States of America and Puerto Rico where, at the time of the termination
of her employment hereunder, the business of the Company or any of such
subsidiaries and affiliates was being conducted or was proposed to be conducted
in any manner whatsoever; provided, however, that Executive may own any
securities of any corporation which is engaged in such business and is publicly
owned and traded but in an amount not to exceed at any one time one percent (1%)
of any class of stock or securities of such corporation. In addition, Executive
shall not, during the Non-Competitive Period, directly or indirectly, request or
cause any suppliers or customers with whom the Company or any of its
subsidiaries and affiliates has a business relationship to cancel or terminate
any such business relationship with the Company or any of its subsidiaries and
affiliates or solicit, hire, interfere with or entice from the Company any
employee (or former employee) of the Company.

 

(b) If any portion of the restrictions set forth in this Section 10 should, for
any reason whatsoever, be declared invalid by a court of competent jurisdiction,
the validity or enforceability of the remainder of such restrictions shall not
thereby be adversely affected. For the purposes of this Section 10, a business
competitive with the products and services of the Company (or such subsidiaries
and affiliates) shall include, a specialty retailer which primarily distributes,
sells or markets so-called “big and tall” apparel of any kind for men or which
utilizes the “big and tall” retail or wholesale marketing concept as part of its
business.

 

(c) Executive acknowledges that the Company conducts business throughout the
United States and Puerto Rico, that its sales and marketing prospects are for
continued expansion throughout the United States and therefore, the territorial
and time limitations set forth in this Section 10 are reasonable and properly
required for the adequate protection of the business of the

 

6



--------------------------------------------------------------------------------

Company and its subsidiaries and affiliates. In the event any such territorial
or time limitation is deemed to be unreasonable by a court of competent
jurisdiction, Executive agrees to the reduction of the territorial or time
limitation to the area or period which such court shall deem reasonable.

 

(d) The existence of any non-material claim or cause of action (a “non-material”
claim or cause of action is defined as a claim or cause of action which results
from something other than a material breach of the terms and provisions of this
Agreement by the Company) by Executive against the Company or any subsidiary or
affiliate shall not constitute a defense to the enforcement by the Company or
any subsidiary or affiliate of the foregoing restrictive covenants, but such
claim or cause of action shall be litigated separately.

 

11. INVENTIONS AND DISCOVERIES

 

(a) Upon execution of this Agreement and thereafter, Executive shall promptly
and fully disclose to the Company, and with all necessary detail for a complete
understanding of the same, all existing and future developments, know-how,
discoveries, inventions, improvements, concepts, ideas, writings, formulae,
processes and Methods (whether copyrightable, patentable or otherwise) made,
received, conceived, acquired or written during working hours, or otherwise, by
Executive (whether or not at the request or upon the suggestion of the Company)
during the period of her employment with, or rendering of advisory or consulting
services to, the Company or any of its subsidiaries and affiliates, solely or
jointly with others, in or relating to any activities of the Company or its
subsidiaries and affiliates known to him as a consequence of her employment or
the rendering of advisory and consulting services hereunder (collectively the
“Subject Matter”).

 

(b) Executive hereby assigns and transfers, and agrees to assign and transfer,
to the Company, all her rights, title and interest in and to the Subject Matter,
and Executive further agrees to deliver to the Company any and all drawings,
notes, specifications and data relating to the Subject Matter, and to execute,
acknowledge and deliver all such further papers, including applications for
copyrights or patents, as may be necessary to obtain copyrights and patents for
any thereof in any and all countries and to vest title thereto to the Company.
Executive shall assist the Company in obtaining such copyrights or patents
during the term of this Agreement, and at any time thereafter on reasonable
notice and at mutually convenient times, and Executive agrees to testify in any
prosecution or litigation involving any of the Subject Matter; provided,
however, that Executive shall be compensated in a timely manner at the rate of
$250 per day (or portion thereof), plus out-of-pocket expenses incurred in
rendering such assistance or giving or preparing to give such testimony if it is
required after the termination of this Agreement.

 

12. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION

 

(a) Executive shall not, during the term of this Agreement or at any time
following termination of this Agreement, directly or indirectly, disclose or
permit to be known (other than as is required in the regular course of her
duties (including without limitation disclosures to the Company’s advisors and
consultants), as required by law (in which case Executive shall give the Company
prior written notice of such required disclosure) or with the prior written
consent of the

 

7



--------------------------------------------------------------------------------

Board of Directors of the Company), to any person, firm, corporation, or other
entity, any confidential information acquired by him during the course of, or as
an incident to, her employment or the rendering of her advisory or consulting
services hereunder, relating to the Company or any of its subsidiaries and
affiliates, the directors of the Company or its subsidiaries and affiliates, any
supplier or customer of the Company or any of their subsidiaries and affiliates,
or any corporation, partnership or other entity owned or controlled, directly or
indirectly, by any of the foregoing, or in which any of the foregoing has a
beneficial interest, including, but not limited to, the business affairs of each
of the foregoing. Such confidential information shall include, but shall not be
limited to, proprietary technology, trade secrets, patented processes, research
and development data, know-how, market studies and forecasts, financial data,
competitive analyses, pricing policies, employee lists, personnel policies, the
substance of agreements with customers, suppliers and others, marketing or
dealership arrangements, servicing and training programs and arrangements,
supplier lists, customer lists and any other documents embodying such
confidential information. This confidentiality obligation shall not apply to any
confidential information, which is or becomes publicly available other than
pursuant to a breach of this Section 12(a) by Executive.

 

(b) All information and documents relating to the Company and its affiliates as
herein above described (or other business affairs) shall be the exclusive
property of the Company, and Executive shall use commercially reasonable best
efforts to prevent any publication or disclosure thereof. Upon termination of
Executive’s employment with the Company, all documents, records, reports,
writings and other similar documents containing confidential information,
including copies thereof then in Executive’s possession or control shall be
returned and left with the Company.

 

13. SPECIFIC PERFORMANCE

 

Executive agrees that if she breaches, or threatens to commit a breach of, any
of the provisions of Sections 10, 11 or 12 (the “Restrictive Covenants”), the
Company shall have, in addition to, and not in lieu of, any other rights and
remedies available to the Company under law and in equity, the right to have the
Restrictive Covenants specifically enforced by a court of competent
jurisdiction, it being agreed that any breach or threatened breach of the
Restrictive Covenants would cause irreparable injury to the Company and that
money damages would not provide an adequate remedy to the Company.
Notwithstanding the foregoing, nothing herein shall constitute a waiver by
Executive of her right to contest whether a breach or threatened breach of any
Restrictive Covenant has occurred.

 

14. AMENDMENT OR ALTERATION

 

No amendment or alteration of the terms of this Agreement shall be valid unless
made in writing and signed by both of the parties hereto.

 

15. GOVERNING LAW

 

This Agreement shall be governed by, and construed and enforced in accordance
with the substantive laws of The Commonwealth of Massachusetts, without regard
to its principles of conflicts of laws.

 

8



--------------------------------------------------------------------------------

16. SEVERABILITY

 

The holding of any provision of this Agreement to be invalid or unenforceable by
a court of competent jurisdiction shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

17. NOTICES

 

Any notices required or permitted to be given hereunder shall be sufficient if
in writing, and if delivered by hand or courier, or sent by certified mail,
return receipt requested, to the addresses set forth above or such other address
as either party may from time to time designate in writing to the other, and
shall be deemed given as of the date of the delivery or at the expiration of
three days in the event of a mailing.

 

18. WAIVER OR BREACH

 

It is agreed that a waiver by either party or a breach of any provision of this
Agreement shall not operate, or be construed as a waiver of any subsequent
breach by that same party.

 

19. ENTIRE AGREEMENT AND BINDING EFFECT

 

This Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, heirs, distributors,
successors and assigns and supersedes any and all prior agreements between the
parties whether oral or written including the Letter Agreement dated June 30,
2003.

 

20. SURVIVAL.

 

Except as otherwise expressly provided herein, the termination of Executive’s
employment hereunder or the expiration of this Agreement shall not affect the
enforceability of Sections 5, 8, 10, 11, 12 and 13 hereof.

 

21. RESOLUTION OF DISPUTES

 

Any and all disputes arising under or in connection with this Agreement shall be
resolved in accordance with this Section 21.

 

The parties shall attempt to resolve any dispute, controversy or difference that
may arise between them through good faith negotiations. In the event the parties
fail to reach resolution of any such dispute within thirty (30) days after
entering into negotiations, either party may proceed to institute action in any
state or federal court located within the Commonwealth of Massachusetts and each
party consents to the personal jurisdiction of any such state or federal court.

 

9



--------------------------------------------------------------------------------

22. FURTHER ASSURANCES

 

The parties agree to execute and deliver all such further documents, agreements
and instruments and take such other and further action as may be necessary or
appropriate to carry out the purposes and intent of this Agreement.

 

23. HEADINGS

 

The Section headings appearing in this Agreement are for the purposes of easy
reference and shall not be considered a part of this Agreement or in any way
modify, amend or affect its provisions.

 

24. COUNTERPARTS

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original and all of which together shall constitute one and the
same agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, under seal,
as of the date and year first above written.

 

CASUAL MALE RETAIL GROUP, INC.

By:

 

--------------------------------------------------------------------------------

Name:

 

David A. Levin

Its:

 

President, Chief Executive Officer

By:

 

--------------------------------------------------------------------------------

Name:

 

Dennis R. Hernreich

Its:

 

Executive VP, COO, CFO

--------------------------------------------------------------------------------

Linda Carlo

 

10